Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cushioned sliding mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorati et al. (2017/0215993) in view of Davis (2018/0028772) in view of Shivapuja et al. (2016/0256240).
Migliorati teaches a process for manufacturing a facemask especially for the treatment of Class III malocclusions, the process comprising manufacturing forehead 2 and chin pads 3, a midline rod 1 and assembling the forehead and chin pad and the midline rod into a facemask featuring a facial frame providing retention to elastic bands 6 connectable to an intraoral appliance (see fig. 1, par. 53), wherein, in the forehead pad a temperatures sensor is inserted (see par. 26 regarding the sensor being sensitive to temperature, therefore, a temperature sensor, par. 57 regarding the sensor being in the forehead pad, par. 59 regarding the different sensors being any combination) and a pressure sensor 7 is embedded into the chin pad (see fig. 1, pars. 21-22, 57). Migliorati teaches the invention as substantially claimed and discussed above including the forehead and chin pads fitting a contour of the patient and the midline rod following a contour of the patient (see fig. 1), however, does not specifically teach the process for manufacturing the facemask is a customized facemask that requires producing impressions of a patient’s forehead and chin to record an anatomic structure thereof, using impression material, producing respective 3D digital images of the patient’s forehead and chin through a 3d scanning of the forehead and chin impressions, 3d printing the customized forehead and chin pads, detecting the patient’s side profile line form a side picture of the patient’s face, and 3d printing a midline rod modelled according to the profile line.
Davis teaches a process for manufacturing customized facemask, the process comprising producing 3D digital images of a patient’s forehead and chin through 3D scanning of the forehead and chin, detecting the patient’s side profile line form a side picture of the patient’s face and 3D printing the customized facemask according to the 3D data of the forehead, chin and profile line (see abstract, par. 25, 57-58, 62-64). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the forehead pad, chin pad, and midline rod taught by Migliorati to be customized to the specific user profile in order to provide the user with a comfortable facemask that is a custom fit (see par. 59 of Davis). Migliorati/Davis teaches the invention as substantially claimed and discussed above, however, does not specifically teach taking an impression of a patient’s forehead and chin and then producing the 3D digital image of the patient’s forehead and chin through a 3D scanning of the forehead and chin impressions. 
Shivapuja teaches a method for making a customized dental device comprising the steps of producing an impression of a patient to record an anatomic structure thereof, using impression materials and producing respective 3D images of the anatomic structures (see par. 4 in which the prior art teaches that impressions can be taken of the teeth or the teeth can be scanned and then a digital 3d image of the teeth is created). Shivapuia does not specifically teach scanning the impression, however does teach producing respective 3D images of the teeth from the impressions, therefore, it would have been obvious to one having ordinary skill in the art before the effective fiilling date of the invention that the impressions were scanned in order to obtain the 3D. It would have been obvious to one having ordinary skill in the art to modify the method of directly scanning the teeth taught by Migliorati/Davis with the method of taking an impression and then scanning the impression as a matter of obvious design choice since Shivapuja teaches the two methods are known equivalents. It is noted that the end results are the same, such that a digital image of the patient’s anatomy is created and the prior art teaches the two methods of obtaining an impression and then using that impression to make a digital model of the anatomy and directly scanning the anatomy are known equivalents and therefore, it would have been an obvious matter of design choice to select one method over the other.   
With respect to claims 2 and 4-5, Migliorati/Davis teaches the invention as substantially claimed and discussed above including 3D printing the customized facemask, however, does not specifically teach the forehead and chin pads are 3D printed using a biocompatible, transparent 3D printable photopolymer, wherein the forehead and chin pads are 3D printed using at least one 3D printable polyamide 10, polyamide 11 or polyamide 12 and the midline rod is 3D printed using polyamide 12. 
Shivapuja teaches 3d printing a customized dental device using a biocompatible, transparent 3D printed photopolymer (see pars. 101 regarding clear, therefore transparent, par. 110 regarding photopolymer and polyamide, it is noted that it would obviously be biocompatible in nature since it is used in the mouth). It would have been obvious to one having ordinary skill in the art to modify the material of the chin pad, forehead pad and midline rod as taught by Migliorati/Davis to be a transparent photopolymer and more specifically a polyamide as taught by Shivapuja since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). With respect to claims 4-5, it is noted that Shivapuia does not specifically teach the polyamide is a polyamide 10, polyamide 11 or polyamide 12, however, as discussed above, it would have been obvious to one having ordinary skill in the art to modify the polyamide with a specific well known polyamide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorati et al. (2017/0215993) in view of Davis (2018/0028772) in view of Shivapuja et al. (2016/0256240) as applied to claim 1 above, and further in view of Sun et al. (2017/0360534).
Migliorati/Davis/Shibapuia teaches the invention as substantially claimed and discussed above, however, does not specifically the forehead and chin pads are 3D printed using 3D printable silicones.
Sun teaches a process for manufacturing a customized dental device wherein the device is made from 3D printable silicones (par. 94). It would have been obvious to one having ordinary skill in the art to modify the material of the chin pad and forehead pad as taught by Migliorati/Davis/Shivapuja to be a silicone as taught by Sun since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorati et al. (2017/0215993) in view of Davis (2018/0028772) in view of Shivapuja et al. (2016/0256240) as applied to claim 1 above, and further in view of Doyle (5,890,891).
Migliorati/Davis/Shivapuja teaches the invention as substantially claimed and discussed above, however, does not specifically teach the chin pad comprises a cushined sliding mechanism, in order to ease opening and closing movements of the mandible.
Doyle teaches a process for manufacturing facemasks including  providing a chin pad, a forehead pad and a midline rod, assembling the forehead and chin pads and the midline rod into a facemask featuring a facial frame 66 providing retention to elastic bands connectable to an intraoral appliance (see fig. 3, col. 8, ll. 5-16) wherein the chin pad comprises a cushioned sliding mechanism, in order to ease opening and closing movements of the mandible (col. 7, ll. 25-41, ll. 27-55). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the chin pad taught by Migliorati/Davis/Shivapuja with the cushioned sliding mechanism in order to provide a comfortable interface.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorati et al. (2017/0215993) in view of Davis (2018/0028772) in view of Shivapuja et al. (2016/0256240) as applied to claim 1 above, and further in view of Shanjani et al. (2018/0000563).
Migliorati/Davis/Shivapuja teaches the invention as substantially claimed and discussed above including Migliorati teaches the sensors detecting when the patient is wearing the appliance (see par. 15) and the sensors linked to an application for tables, smartphones or computers (see pars. 36-38), however, does not specifically teach the application includes a videogame designed to enhance patient compliance with wearing the facemask.
Shanjani teaches a dental device comprising sensors that are linked to an application for tablets, smartphone or computers (see pars. 141-142) including a videogame designed to enhance patient compliance with wearing the appliance (par. 262). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the application of Migliorati/Davis/Shivapuja with the game as taught by Shanjani in order to encourage use of the device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Fish has been cited to show that the use of Polyamide 12 is known for use in dental devices (see par. 39, such that nylon 12 is polyamide 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/26/2022